DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is responsive to communication filed on 06/10/2019.
Claims 1 – 19 are currently pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,353,878 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘878.
In claim 1 of instant application, Applicant claims a cloning system comprising: “a communications interface; a computer readable medium, a processor coupled to the communications interface and the computer readable medium, the computer readable medium storing computer-readable program code executable by the processor to: communicate over a the network with a target server to create a target enterprise content management system that comprises a target database having a target database management system; execute a first remote procedure call to the source database management system to directly interact with the source database at a level of the source database to retrieve the source object type from the source enterprise content management system;
execute a second remote procedure call to the target database management system to directly interact with the target database at a level of the target database to create a target object type in the target enterprise content management system, wherein the target object type is based on the source object type; communicate over the network with the source server to retrieve the source metadata table from the source enterprise content management system; and communicate over the network with the target server to store the source metadata table in the target enterprise content management system as a target metadata table associated with the target object type”. Similar limitation found in claim 1 of patent ‘878. Applicant just reorganized the terms in the claim. The concepts are still the same. Certain limitation found in patent ‘878 but no in instant application such as “update an index of the target enterprise content management system”. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1 – 9, 11 - 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Amulu et al (U.S. 2012/0143831 A1) [provided by Applicant].
♦As per claims 1, 11,
Amulu discloses a cloning system comprising: a communications interface; a computer readable medium, a processor coupled to the communications interface and the computer readable medium, the computer readable medium storing computer-readable program code executable by the processor to:
“communicate over a network with a source server that comprises a source enterprise content management system configured to manage source content associated with the source enterprise content management system, the source enterprise content management system comprising a source database having a source database management system, a source object type, and a source metadata table associated with the source object type” 
a source object type: See paragraph 0022, 0023, 0027, 0034 of Amulu wherein source object can have multiple types and structure.
 “generate a second remote procedure call, the second procedure call being based on the retrieved source object type” See Fig.3, paragraph 0040, 0049 of Amulu.
“communicate over the network with a target server to create a target enterprise content management system that comprises a target database having a target database management system” See Fig. 2-3, paragraph 0036, 0040 of Amulu wherein the converted sales analysis object is created.
“execute a first remote procedure call to the source database management system to directly interact with the source database at a level of the source database to retrieve the source object type from the source enterprise content management system” See paragraph 0049 of Amulu [“the invention may include remote procedure calls being used to implement one or more of these components across a distributed programming environment”].
“execute a second remote procedure call to the target database management system to directly interact with the target database at a level of the target database to create a target object type in the target enterprise content management system, wherein the target object type is based on the source object type” See Fig. 2-3, paragraph 0036, 0040 of Amulu wherein the converted sales analysis object is created.
“communicate over the network with the source server to retrieve the source metadata table from the source enterprise content management system” and “communicate over the network with the target server to store the source metadata table in the target enterprise content management system as a target metadata table associated with the target object 
♦As per claims 2 - 4, 12- 14,
“wherein the source enterprise content management system comprises a source repository having a repository identification and storing source objects, wherein each source object has an object identification at least, partially based on the repository identification, and wherein the computer-readable program code is executable to: communicate over the network with the target server to create the target enterprise content management system to have a target repository with the same repository identification as the source repository; and communicate over the network with source server and target server to clone the source objects to the target repository as target objects with each target object retaining the object identification of the source object from which the target object was cloned” See Fig. 3 and 8, paragraph 0031 of Amulu wherein target object is created.
♦As per claims 5, 15,
“wherein the computer-readable program code is executable to: execute a first script to: execute the first remote procedure call; generate a second script based on the source object type, the second script-executable to store the source object type in the target enterprise content management system as the target object type, and execute the second script to execute the second remote procedure call” See Fig. 2, step 208, paragraphs 0037, 0041, 0046, 0049 of Amulu wherein multiple procedure calls are executed to the target object.
♦As per claims 6 - 7, 16 – 17,
“wherein the computer-readable program code is executable to communicate over the network to retrieve a source audit trail from the source enterprise content management system and store the source audit trail as a target audit trail in the target enterprise content management system” See paragraph 0040 of Amulu [“the data in the sales data source 304 is loaded in converted sales analysis 308”].
♦As per claims 8, 18,
“wherein the computer-readable program code is executable to communicate over the network with the target server to upgrade the target enterprise content management system to a next generation” See paragraph 0022 of Amulu [“Business Intelligence (BI) may refer to a category of software systems and applications used to improve business enterprise decision making and governance. Such software tools provide techniques for analyzing and leveraging enterprise application and data”].
♦As per claim 9,
“Further comprising: the source server; and the target server” See Fig. 1 of Amulu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amulu et al (U.S. 2012/0143831 A1) in view of Prahlad et al (U.S. 2007/0185926 A1) [provided by Applicant].
♦As per claims 10, 19,
Amulu does not clearly disclose “communicate with the target server over the network to update an index of the target enterprise content management system”. However, Prahlad, in the same field of endeavor, discloses a method, system for classifying and transferring information in a storage network including the teaching of:
•    Obtaining metadata information including the file type: See paragraph 0066 of Prahlad.
•    Data is transferred to different location: See paragraph 0156, 0174 of Prahlad.
•    Index is updated: See paragraph 0156, 0176, 0218 of Prahlad.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Prahlad into the invention of Amulu because the combination would provide the user more easily in searching data and more accuracy data between systems using the updated index as taught by Prahlad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161